 1
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7
                                             FRESNO DIVISION
 8
 9   NATHAN DEAN HADDOCK,             )                    Civil No. 1:18-cv-00646-SAB
                                      )
10       Plaintiff,                   )                    ORDER RE STIPULATION FOR A
                                      )                    SECOND EXTENSION OF TIME FOR
11
                 v.                   )                    DEFENDANT TO FILE HER RESPONSIVE
12                                    )                    BRIEF
     COMMISSIONER OF SOCIAL SECURITY, )
13                                    )
         Defendant.                   )
14
                                      )
15                                    )
16            On March 1, 2019, the parties filed a stipulation for extension of time for Defendant to
17   respond to Plaintiff’s opening brief. The extension of time is sought for defense counsel to seek
18   approval for this action to be voluntarily remanded for further proceedings.
19            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendant’s
20   responsive pleading shall be filed on or before Friday, March 15, 2019.
21
22   IT IS SO ORDERED.
23
     Dated:     March 4, 2019
24                                                         UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                       1
